DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 16/692,626 filed 11/22/2019 claims no foreign priority.  This application claims benefit of 62/782,644 filed 12/20/2018.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/2022 has been entered.

Response to Amendment
Examiner note this is a Non-Final Office Action being issued in response to a Request for Continued Examination filed 05/12/2022.  Claims 1-7 and 9-22 filed 05/12/2022 are pending and ready for examination.  Claim 8 has been canceled.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Almassri et al., hereinafter Almassri, “Self-Calibration Algorithm for a Pressure Sensor with a Real-Time Approach Based on an Artificial Neural Network” Sensors, pp 1-16, in view of Fuhrer, U.S. Pub. No. 2016/0033911 A1 in view of Futane et al., hereinafter Futane, “ANN based CMOS ASIC design for improved temperature-drift compensation of piezoresistive micro-machined high resolution pressure sensor,” Microelectronics Reliability. 

Regarding independent claim 1 Almassri teaches: 
	A device, comprising: a sensor, the sensor including a component characterized by a nonlinear characteristic (Almassri, fig 1(a) element 1 are the “five FlexiForce sensors,” Almassri teaches a calibration process in which “a nonlinearity of the pressure sensors in the dynamic behavior has occurred” (page 3 § 2.1, first paragraph) therefore Almassri teaches a “sensor including a component characterized by a nonlinear characteristic”); and 
	sensor circuitry configured to receive a sensor signal from the sensor (Almassri, fig 1(a) element 2 is “the data acquisition device (DAQ) which reads on “sensor circuitry”), 
	the sensor signal representing a force on the sensor (Almassri teaches “the sensor is incorporated into a circuit to perform a pressure to voltage conversion”  where the voltage would represent the pressure applied to the sensor and since pressure is force/area the voltage in effect represents “a force on the sensor”) , 
	the sensor model data representing a sensor model (Almassri, § 3.3, page 11-12, Almassri teaches the “Ann model output was able to accurately predict the self-calibration of the pressure relative to the actual experimental data” (page 16, 1st paragraph) therefore the “sensor model data” represents “a sensor model”) 
	the sensor model representing sensor behavior that reflects the nonlinear characteristic of the component (Almassri, § 2.2 page 5-7, Almassri teaches the “multiple layers of neurons with nonlinear transfer function” of the ANN model “allowed the network to learn the nonlinear and linear relationships between the input and output vectors” (§ 2.2 page 5, 1st paragraph) therefore “sensor model representing sensor behavior that reflects the nonlinear characteristic of the component”), 
	the sensor circuitry being configured to generate, using a data processing pipeline, a force value based on the sensor signal and the sensor model data, the force value representing the force on the sensor (The specification states “devices or systems enabled by the present disclosure may include router and state machine (RSM) logic configured to configure the data processing pipeline of the device or system at run time.  For example, for implementations in which the sensor model data in memory represents multiple sensor models, the RSM logic would choose between models to process the input vectors” (¶ 0061), therefore the “data processing pipeline” includes the “model.”  Almassri, § 5, page 14:  Almassri teaches “developed LMBP_ANN model can accurately estimate the applied pressure” therefore the “sensor circuitry” will be able to “generate a force value based on the sensor signal and the sensor model data” as the LMBP-ANN model, which is part of the “data processing pipeline,” will have associated data.  “Accurately estimate the applied pressure” reads on “the force value representing the force on the sensor”),  
	Almassri does not teach:
	the sensor circuitry including memory having sensor model data stored therein,
	the sensor model data representing a plurality of different sensor models,
	each sensor model representing sensor behavior that reflects the nonlinear characteristic of the component for one or more of a range of barometric pressure, a range of humidity, a type of force, a duration of application of force on the sensor, and a rate of change of force on the sensor
	the sensor circuitry further being configured to configure the data processing pipeline at run time by selecting one of the sensor models for generation of the force value based on a state associated with the sensor signal.
	Fuhrer teaches:
	the sensor circuitry including memory having sensor model data stored therein (Fuhrer, ¶ 0006-0007:  Fuhrer teaches a sensor element that is “arranged on or integrated into a chip” referred to as a “sensor chip” (¶ 0006) where the “sensor chip further contains an on-chip memory” where “additional one or more look up table configurations are stored . . . either of the same dimension N or of a different dimension” (¶ 0007) where “look up table” discloses “sensor model data”),
	the sensor circuitry further being configured to configure the data processing pipeline at run time by selecting one of the sensor models for generation of the [force] value based on a state associated with the sensor signal (Fuhrer, ¶ 0012, ¶ 0015-¶ 0020:  Fuhrer teaches “A corresponding program for processing different look up table configurations in sequence may be a micro program which causes the system controller to call the different look up tables when being interpreted by the system controller . . . “ where “look up tables” read on “sensor models” thereby disclosing a “data processing pipeline”  that is dependent on the “one or more models” that has been selected).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Almassri by configuring the sensor circuitry as taught by Fuhrer in order to market the sensor as a stand-alone unit capable of using the models to produce improved measurement values.
	Futane teaches:
	the sensor model data representing a plurality of different sensor models, each sensor model representing sensor behavior that reflects the nonlinear characteristic of the component for one or more of a range of barometric pressure, a range of humidity, a type of force, a duration of application of force on the sensor, and a rate of change of force on the sensor (Futane, fig 1, § 3. ANN based temperature-drift compensation of pressure sensor using conventional neuron model:  Fig 1 depicts “a plurality of different sensor models” over a range of pressures (approximately 50-550 mm of Hg) where the “nonlinear characteristic” of each model can be seen).	
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Almassri by considering the effects of such parameters on the modeling of sensor outputs as taught by Futane in order to provide “for low pressure applications, precision signal conditioning of sensor output over the range of its operation (which) is essential for achieving high resolution” (Futane, § 1. Introduction, page 282, 2nd column 1st paragraph). 

Regarding claim 2 Almassri as modified does not teach: 
	each sensor model represents the sensor behavior over one or both of a range of pressure and a range of humidity
	Futane teaches:
	each sensor model represents the sensor behavior over one or both of a range of pressure and a range of humidity (Futane, fig 1:  Fig 1 depicts “sensor behavior over . . .a range of pressure” (approximately 50-550 mm of Hg).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Almassri by considering the effects of such parameters on the modeling of sensor outputs as taught by Futane in order to provide “for low pressure applications, precision signal conditioning of sensor output over the range of its operation (which) is essential for achieving high resolution” use for low pressure applications (Futane, § 1. Introduction, page 282, 2nd column 1st paragraph). 

Regarding claim 3 Almassri as modified does not teach: 
	the sensor model data are stored in a table that relates digital representations of the sensor signal to a plurality of stored values including the force value, and wherein the sensor circuitry is configured to generate the force value by selecting the force value from the table based on at least one digital representation of the sensor signal.  
	Fuhrer teaches:
	the sensor model data are stored in a table that relates digital representations of the sensor signal to a plurality of stored values including the [force] value, and wherein the sensor circuitry is configured to generate the [force] value by selecting the [force] value from the table based on at least one digital representation of the sensor signal (Fuhrer, ¶ 0005-¶ 0007:  Fuhrer teaches the sensor signal is converted into a digital value (¶ 0005) and “a configuration of a look up table of dimension N is stored for assigning an output value to a combination of N input values”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Almassri by using a look up table as taught by Fuhrer in order to increase the speed of the modeling.
	Almassri teaches the sensor values are “force values” (§ 3.1, page 7, 1st paragraph).

Regarding claim 7 Almassri as modified does not teach:
	the sensor circuitry is configured to generate the force value based on a pressure value representing a barometric pressure
	Futane teaches: 
	the sensor circuitry is configured to generate the force value based on a pressure value representing a barometric pressure (Futane, fig 1, § 1. Introduction:  Futane teaches the output voltage of the piezoresistive sensor is dependent on “the ambient pressure and temperature” (§ 1, 1st paragraph) and Futane depicts, in fig 1, the Input Pressure (mm of Hg) on the horizontal axis thereby disclosing “a barometric pressure”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Almassri by including generating a force value as taught by Futane in order to provide “for low pressure applications, precision signal conditioning of sensor output over the range of its operation (which) is essential for achieving high resolution” (Futane, § 1. Introduction, page 282, 2nd column 1st paragraph). 

Regarding claim 11 Almassri as modified teaches: 
	the sensor circuitry is configured to generate a plurality of digital values based on the sensor signal over time, and wherein the sensor circuitry is configured to generate the force value by applying a scaling function to digital values (Almassri, fig 9, § 4, page 12-14; Almassri teaches a “sensor circuitry is configured to generate a plurality of digital values based on the sensor signal over time” as can be seen in fig 9, data was collected over a 20 minute period (see § 3.1 page 7, 2nd paragraph).  “The outputs of the ANN used, as defined in Equation (3), were calculated in order to include the biases and weights” (page 7 1st paragraph) thereby Almassri teaches “sensor circuitry is configured to generate the force value by applying a scaling function to digital values” where “biases and weights” reads on “scaling function”).  

Claims 4-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Almassri in view of Fuhrer and Futane as applied to claim 1 above, and further in view of German, U.S. Pub. No. 2005/0267695 A1.

Regarding claim 4 Almassri as modified does not teach:
	the sensor circuitry is configured to generate a plurality of digital values based on the sensor signal over time, and wherein the sensor circuitry is configured to generate the force value based on a current digital value of the plurality of digital values and a previous digital value of the plurality of digital values
	Fuhrer teaches:
	the sensor circuitry is configured to generate a plurality of digital values based on the sensor signal over time (Fuhrer teaches “the sensing element may directly provide digital sensor values” (¶ 0005) where the “sensing element” is part of the sensor chip which contains the circuitry (¶ 0006)).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Almassri by using digital values as taught by Fuhrer in order to more reliably transmit and regenerate the values.
	German teaches: 
	the sensor circuitry is configured to generate the force value based on a current digital value of the plurality of digital values and a previous digital value of the plurality of digital values (German, ¶ 0416, ¶ 0450-¶ 0451:  German teaches a digital signal processor (¶ 0416) and a Kalman filter (¶ 0450-¶ 0451)).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Almassri by using a Kalman filter as taught by German in order to determine the optimal estimate of the state of the system.   
		
Regarding claim 5 Almassri as modified does not teach:
	the previous digital value corresponds to a most recent time at which a previous force above a specified threshold was exerted on the sensor
	German teaches: 
	the previous digital value corresponds to a most recent time at which a previous force above a specified threshold was exerted on the sensor (German, ¶ 0416, ¶ 0450-¶ 0451:  German teaches a digital signal processor (¶ 0416) and a Kalman filter (¶ 0450-¶ 0451)).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Almassri by using a Kalman filter as taught by German in order to determine the optimal estimate of the state of the system.   

Regarding claim 6 Almassri as modified does not teach: 
	the sensor circuitry is configured to generate the force value based on a difference between the current digital value and the previous digital value. 
	German teaches: 
	the sensor circuitry is configured to generate the force value based on a difference between the current digital value and the previous digital value (German, ¶ 0416, ¶ 0450-¶ 0451:  German teaches a digital signal processor (¶ 0416) and a Kalman filter (¶ 0450-¶ 0451)).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Almassri by using a Kalman filter as taught by German in order to determine the optimal estimate of the state of the system.   

Regarding claim 10 Almassri as modified teaches: 
	the sensor circuitry is configured to generate a plurality of [digital] values based on the sensor signal over time (Almassri, Table 2 displays input values based on sensor signals), 
	Fuhrer teaches:  [digital] values (Fuhrer, ¶ 0005:  Fuhrer teaches the sensor signal is converted into a digital value through the use of an analog to digital convertor (¶ 0005)). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the novel approach to predicting self-calibration in a pressure sensor as disclosed by Almassri by converting to digital values as taught by Fuhrer in order to more reliably transmit and regenerate the values.
	Almassri as modified does not teach:
	the sensor circuitry is configured to generate the force value by locking the force value to a previously generated force value if a statistical characteristic of a set of the digital values exceeds a threshold. 
	German teaches:
	the sensor circuitry is configured to generate the force value by locking the force value to a previously generated force value if a statistical characteristic of a set of the digital values exceeds a threshold (German, German teaches a threshold value, ε, used in determining “if a statistical characteristic of a set of digital values exceeds a threshold” German also teaches a Kalman filter (¶ 0450-¶ 0451)).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Almassri by using a Kalman filter as taught by German in order to determine the optimal estimate of the state of the system.   

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Almassri in view of Fuhrer and Futane as applied to claim 1 above, and further in view of Johansson et al. (hereinafter Johansson), U.S. Pat. No. 7,878,075 B2.

Regarding claim 9 Almassri as modified does not teach: 
	the sensor circuitry includes a filter, and wherein the sensor circuitry is configured to configure the data processing pipeline by selecting or modifying the filter for generation of the [force] value.
	Johansson teaches; 
	the sensor circuitry includes a filter, and wherein the sensor circuitry is configured to configure the data processing pipeline by selecting or modifying the filter for generation of the [force] value (Johansson teaches “With appropriate filtering and amplification, the pressure sensor can be made particularly sensitive to the sort of low amplitude, high frequency vibration that normally accompanies haptic exploration of textures surfaces by fingertips that have external dermal ridges” (¶col 24 line 41-46) where “pressure” discloses a “force,” thereby disclosing “modifying the filter for generation of the force value”)   
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Almassri by including a filter as taught by Johansson in order to accentuate or reduce specific features of the signal.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Almassri in view of Fuhrer and Futane as applied to claim 1 above, and further in view of Kravets et al., hereinafter Kravets, U.S. Pub. No. 2018/0081479 A1.  
	
Regarding claim 12 Almassri as modified does not teach: 
	the nonlinear characteristic of the component comprises viscoelasticity.
	Kravets teaches:
	the nonlinear characteristic of the component comprises viscoelasticity (Kravets teaches non-linear characteristics of a force sensor due to damper material formed from viscoelastic material (¶ 0063, ¶ 0075)).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Almassri by using a viscoelastic material in a force sensor as taught by Kravets in order to “increase force sensor sensitivity” (Kravets, ¶ 0075). 

Claims 13, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Almassri et al. (hereinafter Almassri), “Self-Calibration Algorithm for a Pressure Sensor with a Real-Time Approach Based on an Artificial Neural Network” Sensors, pp 1-16, in view of Fuhrer, U.S. Pub. No. 2016/0033911 A1 in view of Futane et al., hereinafter Futane, “ANN based CMOS ASIC design for improved temperature-drift compensation of piezoresistive micro-machined high resolution pressure sensor,” Microelectronics Reliability, and as evidenced by Brownlee, “How to Code a Neural Network with Backpropagation In Python (from scratch)” Machine Learning Mastery, downloaded from https://machinelearningmastery.com/implement-backpropagation-algorithm-scratch-python/.

Regarding independent claim 13 Almassri teaches: 
	A method, comprising: 
	exerting known forces on a sensor of a sensor type, the sensor including a component characterized by a nonlinear characteristic (Almassri, fig 1(a) element 1 are the “five FlexiForce sensors,” Almassri teaches a calibration process in which “a nonlinearity of the pressure sensors in the dynamic behavior has occurred” (page 3 § 2.1, first paragraph) therefore Almassri teaches a “sensor including a component characterized by a nonlinear characteristic”); and; 
	receiving digital values resulting from the known forces (Almassri, page 3, § 2.1 1st paragraph. Almassri teaches “the sensor is incorporated into a circuit to perform a pressure to voltage conversion.”  A person of ordinary skill in the art would understand the “pressure to voltage conversion” would result in digital values);
	If the above explanation with regards to digital values were to be challenged then the following rejection should be applied in order to ensure compact prosecution.
	Fuhrer teaches:  digital values (Fuhrer, ¶ 0005:  Fuhrer teaches the sensor signal is converted into a digital value through the use of an analog to digital convertor (¶ 0005)). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the novel approach to predicting self-calibration in a pressure sensor as disclosed by Almassri by converting to digital values as taught by Fuhrer in order to more reliably transmit and regenerate the values.
	Almassri teaches:
	generating training vectors using the digital values (Almassri, page 2 § 1, Almassri states an “ANN model was trained using back-propagation (BP) algorithm” (§ 1, page 2 5th paragraph) therefore Almassri teaches “generating training vectors using the digital values” as backpropagation algorithm uses training vectors as evidenced by Brownlee (§ Backpropagation Algorithm 1st page)); 
	training a machine learning algorithm using the training vectors and the known forces (Almassri, § 1, page 2 5th paragraph, § 2.2, page 5-7, page 9 § 3.2, 2nd paragraph:  As stated above, Almassri teaches “using the training vectors” as Almassri teaches using a back-propagation (BP) algorithm to train an ANN learning model. Almassri also teaches using “known forces” for the generation of data sets for the training algorithm as Almassri teaches the data used in training “were collected from the pressure measurement system using five pressure sensors” (page 9 § 3.2, 2nd paragraph)).
	Almassri does not teach:
	thereby resulting in sensor model data representing a plurality of different sensor models, each sensor model representing sensor behavior that reflects the nonlinear characteristic of the component for one or more of a range of barometric pressure, a range of humidity, a type of force, a duration of application of force on the sensor, and a rate of change of force on the sensor and for a corresponding set of conditions, the sensor models providing at least some output values in response to a common digital value that are different; and
	storing the sensor model data in a memory of a device that includes an instance of the sensor type, the device being configured to select one of the sensor models at run time.  
	Futane teaches:
	thereby resulting in sensor model data representing a plurality of different sensor models, each sensor model representing sensor behavior that reflects the nonlinear characteristic of the component for one or more of a range of barometric pressure, a range of humidity, a type of force, a duration of application of force on the sensor, and a rate of change of force on the sensor and for a corresponding set of conditions, the sensor models providing at least some output values in response to a common digital value that are different; and (Futane, fig 1, § 3. ANN based temperature-drift compensation of pressure sensor using conventional neuron model:  Futane teaches a network trained using the back propagation algorithm where “the temperature has been varied from 0º C to 70ºC” resulting in the models depicted in fig 1.  Fig 1 depicts “a plurality of different sensor models” over a range of pressures (approximately 50-550 mm of Hg) where the “nonlinear characteristic” of each model can be seen.  The temperature “varied from 0º C to 70ºC” discloses “a corresponding set of conditions” and the different models depicted in fig 1 disclose different “sensor models” with a “common digital value”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Almassri by considering the effects of such parameters on the modeling of sensor outputs as taught by Futane in order to provide “for low pressure applications, precision signal conditioning of sensor output over the range of its operation (which) is essential for achieving high resolution” (Futane, § 1. Introduction, page 282, 2nd column 1st paragraph). 
	Fuhrer teaches:
	storing the sensor model data in a memory of a device that includes an instance of the sensor type, the device being configured to select one of the sensor models at run time (Fuhrer, ¶ 0006-0007:  Fuhrer teaches a sensor element that is “arranged on or integrated into a chip” referred to as a “sensor chip” (¶ 0006) where the “sensor chip further contains an on-chip memory” where “additional one or more look up table configurations are stored . . . either of the same dimension N or of a different dimension” (¶ 0007) where “look up table” discloses “an instance of the sensor type.”  (Fuhrer, ¶ 0012, ¶ 0015-¶ 0020:  Fuhrer teaches “A corresponding program for processing different look up table configurations in sequence may be a micro program which causes the system controller to call the different look up tables when being interpreted by the system controller . . .” where “look up tables” read on “sensor models” “corresponding program for processing different look up table configurations” discloses “being configured to select one of the sensor models at run time”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Almassri by configuring the sensor circuitry as taught by Fuhrer in order to market the sensor as a stand-alone unit capable of using the models to produce improved measurement values.
 
Regarding claim 16 Almassri as modified teaches:
	determining a plurality of states based on the digital values, each of the sensor models corresponding to one of the states.
	Futane teaches:
	determining a plurality of states based on the digital values, each of the sensor models corresponding to one of the states (Futane, fig 1: Fig 1 depicts “a plurality of different sensor models” over a range of pressures (approximately 50-550 mm of Hg).  Each model is depicted at a different temperature which varies from 0º C to 70ºC, disclosing “sensor models corresponding to one of the states”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Almassri by considering the effects of the plurality of states on the modeling of sensor outputs as taught by Futane in order to provide “for low pressure applications, precision signal conditioning of sensor output over the range of its operation (which) is essential for achieving high resolution” (Futane, § 1. Introduction, page 282, 2nd column 1st paragraph).	

Regarding claim 17 Almassri as modified teaches:
	the training vectors include a plurality of features, and wherein training the machine learning algorithm includes determining weights for each of the features such that the sensor model data associate force values with each of the training vectors that accurately represent corresponding one of the known forces within a specified tolerance (Almassri, page 9, § 3.2 1st – 4th paragraph, page 3 § 2.1 1st paragraph – page 4 4th paragraph; Almassri teaches the training vectors make up a 2 X 132,243 matrix where each row represents a different feature which reads on “a plurality of features” (page 9 § 3.2, 4th paragraph).  § 3.3 page 12, 1st and 2nd paragraph show “the weight and bias matrices for the trained neural network” which reads on “determining weights for each of the features.” “A FlexiForce sensor A201 was used with a standard force range of 0-25 lb. (110 N)” (§ 2.1 page 4, 2nd paragraph), therefore the “known forces” are “within a specified tolerance”).    

Regarding claim 20:
	Claim 20 recites analogous limitations to claim 7 above and is therefore rejected on the same premise.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Almassri in view of Futane and Fuhrer and as evidenced by Brownlee as applied to claim 13 above, in further view of Klingensmith et al., hereinafter Klingensmith, U.S. Pub. No. 2017/0362093 A1.  

Regarding claim 14 Almassri as modified does not teach:
	applying a linearizing technique to the digital values before generating the training vectors
	Klingensmith teaches:
	applying a linearizing technique to the digital values before generating the training vectors (Klingensmith, ¶ 0020:  Klingensmith teaches the linearization of training vectors in the modeling of input values (¶ 0020)). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Almassri by considering the linearizing the digital values as taught by Klingensmith to improve the accuracy of the sensor models.

Regarding claim 15 Almassri as modified does not teach:
	the linearizing technique includes an exponential scaling function.
	Klingensmith teaches:
	the linearizing technique includes an exponential scaling function (Klingensmith, ¶ 0020:  Klingensmith teaches the exponential linearization of training vectors in the modeling of input values (¶ 0020)). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Almassri by considering the linearizing the digital values as taught by Klingensmith to improve the accuracy of the sensor models.

Claims 18, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Almassri in view of Fuhrer and Futane and as evidenced by Brownlee as applied to claim 13 above, and further in view of German, U.S. Pub. No. 2005/0267695 A1.

Regarding claim 18:
	Claim 18 recites analogous limitations to claim 4 above and is therefore rejected on the same premise.

Regarding claim 19:
	Claim 19 recites analogous limitations to claim 6 above and is therefore rejected on the same premise.

Regarding claim 21:
	Claim 21 recites analogous limitations to claim 5 above and is therefore rejected on the same premise.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Almassri in view of Fuhrer and Futane and as evidenced by Brownlee as applied to claim 13 above, and further in view of Kravets et al., hereinafter Kravets, U.S. Pub. No. 2018/0081479 A1.  

Regarding claim 22:
	Claim 22 recites analogous limitations to claim 12 above and is therefore rejected on the same premise.

Response to Arguments
Applicant’s arguments (remarks) filed 05/12/2022, have been fully considered.

 Regarding 35 U.S.C. § 103 Rejections, page 9-23 of Applicant’s remarks, Examiner finds Applicant’s arguments persuasive with regard to the amendments.  New grounds for rejection are presented above.

Regarding The Futane Reference, page 8 of Applicant’s remarks, Applicant argues “Futane by comparison, only discloses a non-linear characteristic for a range of temperature” (page 8).
	Examiner respectfully disagrees.  Fig 1 of Futane clearly depicts “a plurality of different sensor models” over a range of pressures (approximately 50-550 mm of Hg) where the “nonlinear characteristic” of each model can be seen.  Each sensor model is depicted for data collected over the same range of pressures but for a different single temperature, for example, model 1 for temperature T0, depicts a range of pressures (approximately 50-550 mm of Hg), model 2 for temperature T20, depicts a range of pressures (approximately 50-550 mm of Hg), model 3 for temperature T30 depicts a range of pressures (approximately 50-550 mm of Hg), etc. Therefore, fig. 1 does depict a non-linear characteristic for a range of pressures.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sarrafzadeh et al., U.S. Pub. No. 2012/0323501 A1, teaches fabric based pressure sensor data analysis.	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152. The examiner can normally be reached 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENISE R KARAVIAS/Examiner, Art Unit 2865    


/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        6/14/2022